Citation Nr: 0915989	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-26 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for discogenic disease of the lumbosacral spine.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sleep apnea.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tendonitis of the 
left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
REMAND

The Veteran served on active duty from August 1977 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April and 
August 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The April 
2004 rating decision denied entitlement to service connection 
for sleep apnea and entitlement to a disability rating in 
excess of 40 percent for discogenic disease of the 
lumbosacral spine.  The Veteran's request to reopen a 
previously denied claim for service connection for tendonitis 
of the left shoulder was also denied in the April 2004 
decision on the grounds of no new and material evidence.  The 
August 2004 rating decision denied the Veteran's claim for 
service connection for depression.  

In his July 2005 substantive appeal (Form 9) the Veteran 
requested a hearing with a member of the Board at the local 
RO, and a videoconference hearing was duly scheduled for 
December 9, 2008.  In correspondence received on December 9, 
2008, the Veteran requested that his hearing be re-scheduled 
due to a health emergency.  In January 2009 the Board 
approved the Veteran's request for a new hearing date.  The 
case is accordingly remanded so that the Veteran can be re-
scheduled for a videoconference Board hearing.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Re-schedule the Veteran for a 
videoconference Board Hearing, and provide 
adequate notice to the Veteran of said in 
accordance with 38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




